Title: From John Adams to John Jay, 9 December 1785
From: Adams, John
To: Jay, John


     
      Grosvenor Square Westminster Dec. 9th: 1785
      Dear Sir
     
     I went to Court Yesterday Morning, if not in despair, with very faint hopes of ever receiving an Answer to any Letter or Memorial of mine to the British Ministry.— I went early, but found three of the foreign Ministers before me. The Rule is to admit them to his Lordship in the order in which they arrive. in my Turn I was Shewn into his Lordships Appartement received very politely as usual, and very much Surprized, to be accosted by him with “Mr Adams, I am about to write you officially: I have received a Letter from Lord Howe relative to your Communication concerning the Behaviour of a Captain of a Man of War at Boston. The Admiralty Letter is very long and I shall send you a Copy of it.— I am also to answer your Memorial concerning the Seamen. The ship is ordered and expected home from the East Indies and when she arrives the Man you applied for will be discharged. and orders are gone to Portsmouth to discharge the other, Sailor, whom you mentioned.”— This last, requires some Explanation as I have not mentioned it before to you. some time ago I received a Letter from a Man at Portsmouth, who called himself an American, and desiring me to apply for his discharge. but as I had no orders from Congress concerning him nor any other Information than his own Letter, I thought not safe to apply Officially in his behalf.— When I delivered my Memorial demanding the discharge of the Sailors in General, I Shewed this Mans Letter to his Lordship & left it with him. and it has had it seems a better fortune, than I expected.
     I replied to his Lordship that I was very happy to hear that I was soon to have an official answer, for that whenever We could come to communicate officially and freely, I hoped We might gradually remove all Difficulties. We fell then into some Conversation upon the other Points— But as nothing new was Said on either side, and I could learn nothing new from him, it would be fatiguing you to no Purpose to repeat it.— one Thing however his Lordship said in the

Course of Conversation, vizt “that he could not yet give me any Satisfaction upon any other Points because nothing was yet determined; Mr Pitt had all my Papers under Consideration, and had not yet determined any Thing.”
     At length I presented to his Lordship the Memorial of the 30th. of November, Copy of which is here inclosed.— I dont expect an Answer, till next Summer.— But I thought it safest for the United States to have it presented, because without it some Excuses or Pretences might have been Sett upp, that the Evacuations had not been formally demanded.
     With great Esteem, I have the Honour to be / Sir your most obedient & most humble / Servant
     
      John Adams
     
    